                                    Case 2:21-cv-05748-VAP-JC Document 1 Filed 07/15/21 Page 1 of 9 Page ID #:1




                               1 The Cardoza Law Corporation
                                 Michael F. Cardoza, Esq. (SBN: 194065)
                               2 Mike.Cardoza@cardozalawcorp.com
                               3 Lauren B. Veggian, Esq. (SBN: 309929)
                                 Lauren.Veggian@cardozalawcorp.com
                               4 548 Market St., #80594
                               5 San Francisco, CA 94104
                                 Telephone: (415) 488-8041
                               6 Facsimile: (415) 651-9700
                               7 Attorneys for Plaintiff,
                                 Andrew Byrne
                               8
                               9
                              10                     UNITED STATES DISTRICT COURT
                              11                               FOR THE
THE CARDOZA LAW CORPORATION




                                                    CENTRAL DISTRICT OF CALIFORNIA
                              12
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                                    ANDREW BYRNE,                         Case No.: 2:21-cv-05748
                              13
                                                Plaintiff,                COMPLAINT FOR DAMAGES FOR
                              14                                          VIOLATIONS OF:
                                                        v.
                              15                                            FAIR DEBT COLLECTION
                                    DEBTSY, INC.,                           PRACTICES ACT, 15 U.S.C. §
                              16                                            1692 ET SEQ.; AND
                              17                Defendant.                  ROSENTHAL FAIR DEBT
                                                                            COLLECTION PRACTICES
                              18                                            ACT, CALIFORNIA CIVIL
                                                                            CODE § 1788 ET SEQ.
                              19
                                                                             DEMAND FOR JURY TRIAL
                              20
                                   ///
                              21
                              22 ///
                              23 ///
                              24
                                   ///
                              25
                              26
                              27
                              28

                                   COMPLAINT FOR DAMAGES
                                   Case 2:21-cv-05748-VAP-JC Document 1 Filed 07/15/21 Page 2 of 9 Page ID #:2




                               1                                         INTRODUCTION
                               2 1.    This is a case about a collection agency who intentionally harassed a consumer
                               3       by concealing the consumer’s rights, by making harassing emails, and by
                               4       continuing to attempt to collect an alleged debt without showing the consumer the
                               5       legally required proof that it was actually owed.
                               6 2.    ANDREW BYRNE (“Plaintiff”), by Plaintiff’s attorney, brings this action for
                               7       actual damages, statutory damages, punitive damages, injunctive relief,
                               8       restitution, attorneys fees, and costs, against DEBTSY, INC. for violations of the
                               9       Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter
                              10       “FDCPA”), and the Rosenthal Fair Debt Collection Practices Act, California Civil
                              11       Code § 1788 et seq. (hereinafter “RFDCPA”), both of which prohibit debt
THE CARDOZA LAW CORPORATION




                              12       collectors from engaging in abusive, deceptive and unfair practices.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              13 3.    Plaintiff makes these allegations on information and belief, with the exception
                              14       of those allegations that pertain to the Plaintiff, or to the Plaintiff’s counsel,
                              15       which Plaintiff alleges on personal knowledge.
                              16 4.    While many violations are described below with specificity, this Complaint
                              17       alleges violations of the statutes cited in their entirety.
                              18 5.    All violations by Defendant were knowing, willful, and intentional, and
                              19       Defendant did not maintain procedures reasonably adapted to avoid any such
                              20       violations.
                              21 6.    Unless otherwise indicated, the use of a Defendant’s name in this Complaint
                              22       includes all agents, principles, managing agents, employees, officers, members,
                              23       directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
                              24       representatives, and insurers of that Defendant named.
                              25                                JURISDICTION AND VENUE
                              26 7.    Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states
                              27       that such actions may be brought and heard before “any appropriate United States
                              28       district court without regard to the amount in controversy,” 28 U.S.C. § 1331,

                                   COMPLAINT FOR DAMAGES                                             Page 2 of 9
                                   Case 2:21-cv-05748-VAP-JC Document 1 Filed 07/15/21 Page 3 of 9 Page ID #:3




                               1        which grants this court original jurisdiction of all civil actions arising under the
                               2        laws of the United States, and pursuant to 28 U.S.C. § 1367 for pendent state law
                               3        claims.
                               4 8.     This action arises out of Defendant’s violations Fair Debt Collection Practices
                               5        Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), and the Rosenthal Fair Debt
                               6        Collection Practices Act, California Civil Code § 1788 et seq. (hereinafter
                               7        “RFDCPA”).
                               8 9.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the acts and
                               9        transactions occurred here, Plaintiff resides here, and Defendant transacts
                              10        business here.
                              11                                  FDCPA AND RFDCPA
THE CARDOZA LAW CORPORATION




                              12 10. In enacting the FDCPA, Congress found that:
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              13       a.    There is abundant evidence of the use of abusive, deceptive, and unfair debt
                              14             collection practices by many debt collectors.         Abusive debt collection
                              15             practices contribute to the number of personal bankruptcies, to marital
                              16             instability, to the loss of jobs, and to invasions of individual privacy.
                              17       b.    Existing laws and procedures for redressing these injuries are inadequate to
                              18             protect consumers.
                              19       c.    Means other than misrepresentation or other abusive debt collection
                              20             practices are available for the effective collection of debts.
                              21       d.    Abusive debt collection practices are carried on to a substantial extent in
                              22             interstate commerce and through means and instrumentalities of such
                              23             commerce. Even where abusive debt collection practices are purely intrastate
                              24             in character, they nevertheless directly affect interstate commerce.
                              25       e.    It is the purpose of this title to eliminate abusive debt collection practice by
                              26             debt collectors, to insure that those debt collectors who refrain from using
                              27             abusive debt collection practices are not competitively disadvantaged, and to
                              28 ///

                                   COMPLAINT FOR DAMAGES                                                Page 3 of 9
                                   Case 2:21-cv-05748-VAP-JC Document 1 Filed 07/15/21 Page 4 of 9 Page ID #:4




                               1            promote consistent State action to protect Consumers against debt collection
                               2            abuses. 15 U.S.C. § 1692.
                               3 11. Similarly, when enacting the RFDCPA, the California Legislature found that:
                               4            The banking and credit system and grantors of credit to consumers are
                               5            dependent upon the collection of just and owing debts. Unfair or
                               6            deceptive collection practices undermine the public confidence which
                               7            is essential to the continued functioning of the banking and credit
                               8            system and sound extensions of credit to consumers. Cal. Civil Code
                               9            § 1788.1(a)(1).
                              10 12. The FDCPA and the RFDCPA are both strict liability statutes. That is, a
                              11       plaintiff need not prove intent or knowledge on the part of the debt collector to
THE CARDOZA LAW CORPORATION




                              12       establish liability. See Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              13       1060-61 (9th Cir. 2011); Donohue v. Quick Collect, 592 F.3d 1027, 1030 (“[t]he
                              14       FDCPA is a strict liability statute that makes debt collectors liable for violations
                              15       that are not knowing or intentional”).
                              16 13. To further protect consumers, claims under the FDCPA and RFDCPA are to be
                              17       judged according to the “least sophisticated debtor” or “least sophisticated
                              18       consumer” standard. Gonzales at 1061.          This standard is lower than the
                              19       “reasonable debtor” standard, and is specifically designed to protect consumers
                              20       of below average and sophistication or intelligence. Id. In addition, a plaintiff
                              21       need not even have actually been misled or deceived by the debt collector’s
                              22       communication. Rather, liability depends on whether the hypothetical least
                              23       sophisticated debtor – someone who is uninformed and naïve – would have
                              24       likely been misled. Id.; see also Tourgeman v. Collins Financial Servs., 755
                              25       F.3d 1109, 1119 (9th Cir. 2014).
                              26                                          PARTIES
                              27 14. Plaintiff is a natural person who resides in the County of San Luis Obispo, State
                              28       of California. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

                                   COMPLAINT FOR DAMAGES                                              Page 4 of 9
                                   Case 2:21-cv-05748-VAP-JC Document 1 Filed 07/15/21 Page 5 of 9 Page ID #:5




                               1       1692a(3) and “Debtor” as that term is defined by California Civil Code §
                               2       1788.2(h).
                               3 15. Defendant Debtsy, Inc. (hereinafter “Defendant Debtsy”)               is a Delaware
                               4       corporation operating from an address of 130 W 25th St. #6C, New York, NY
                               5       10001, and is a “Debt Collector” as that term is defined by 15 U.S.C. § 1692a(6)
                               6       and Cal. Civ. Code § 1788.2(c) because it regularly uses the mails and/or the
                               7       telephone to collect, or attempt to collect, directly or indirectly, defaulted
                               8       consumer debts that it did not originate. It operates a nationwide debt collection
                               9       business and attempts to collect debts from consumers in virtually every state,
                              10       including consumers in the State of California. Its principal, if not sole, business
                              11       purpose is the collection of defaulted consumer debts originated by others, and,
THE CARDOZA LAW CORPORATION




                              12       in fact was acting as a debt collector as to the delinquent consumer debt it
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              13       attempted to collect from Plaintiff.
                              14 16. This case involves money due or owing or alleged to be due or owing from a
                              15       natural person by reason of a consumer credit transaction. As such, this action
                              16       arises out of a “consumer debt” and “consumer credit” as those terms are
                              17       defined by Cal. Civ. Code § 1788.2(f).
                              18                                 FACTUAL ALLEGATIONS
                              19 17. Plaintiff is an individual residing in the County of San Luis Obispo in the State
                              20       of California.
                              21 18. Plaintiff is informed and believes, and thereon alleges, that at all times relevant,
                              22       Defendant conducted and continues to conduct business in the State of
                              23       California.
                              24 19. Defendant’s business consists solely of the collection of delinquent consumer
                              25       debts.
                              26 20. On May 12, 2021, Plaintiff received email correspondence from Defendant
                              27       demanding payment in the amount of $17,232.30.
                              28 ///

                                   COMPLAINT FOR DAMAGES                                              Page 5 of 9
                                   Case 2:21-cv-05748-VAP-JC Document 1 Filed 07/15/21 Page 6 of 9 Page ID #:6




                               1 21. On May 12, 2021, upon receipt of Defendant’s email, Plaintiff responded to
                               2       Defendant’s email refusing to pay the alleged debt.
                               3 22. On May 18, 2021, Plaintiff received email correspondence from Defendant
                               4       confirming receipt of Plaintiff’s refusal to pay email.
                               5 23. On May 20, 2021, Plaintiff received email correspondence from Defendant with
                               6       the results of Defendant’s investigation. Defendant’s investigation “…confirmed
                               7       the outstanding balance.”
                               8 24. On May 26, 2021, Plaintiff received email correspondence from Defendant
                               9       demanding payment in the amount of $17,232.30.
                              10 25. On June 2, 2021, Plaintiff received email correspondence from Defendant
                              11       demanding payment in the amount of $17,232.30.
THE CARDOZA LAW CORPORATION




                              12 26. On June 9, 2021, Plaintiff received email correspondence from Defendant in
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              13       connection with the collection of a debt.
                              14 27. On June 16, 2021, Plaintiff received email correspondence from Defendant
                              15       demanding payment in the amount of $17,232.30.
                              16 28. On June 23, 2021, Plaintiff received email correspondence from Defendant
                              17       demanding payment in the amount of $17,232.30.
                              18 29. On June 30, 2021, Plaintiff received email correspondence from Defendant
                              19       demanding payment in the amount of $17,232.30.
                              20 30. On July 7, 2021, Plaintiff received email correspondence from Defendant in
                              21       connection with the collection of a debt.
                              22 31. On July 14, 2021, Plaintiff received email correspondence from Defendant in
                              23       connection with the collection of a debt.
                              24                                    ACTUAL DAMAGES
                              25 32. Plaintiff has suffered actual damages as a result of these illegal collection and
                              26       intimidation tactics by this Defendant in the form of invasion of privacy, personal
                              27       embarrassment, loss of productive time, nausea, and feelings of fear, anxiety,
                              28 ///

                                   COMPLAINT FOR DAMAGES                                             Page 6 of 9
                                   Case 2:21-cv-05748-VAP-JC Document 1 Filed 07/15/21 Page 7 of 9 Page ID #:7




                               1       hopelessness, anger, persecution, emotional distress, frustration, upset,
                               2       humiliation, and embarrassment, amongst other negative emotions.
                               3                       CAUSES OF ACTION CLAIMED BY PLAINTIFF
                               4                                          COUNT I
                               5                         VIOLATION OF § 1692C OF THE FDCPA
                               6 33. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                               7       as though fully stated herein.
                               8 34. A debt collector violates § 1692c of the FDCPA when it, communicates with a
                               9       consumer after the consumer notifies in writing that they refuse to pay or wish the
                              10       debt collector to stop communicating.
                              11 35. Defendant violated §1692c of the FDCPA when it when it among other qualifying
THE CARDOZA LAW CORPORATION




                              12       actions and omissions, willfully and without justification, communicated with
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              13       Plaintiff after Plaintiff notified Defendant in writing, via E-mail that he refused to
                              14       pay the debt.
                              15            a. The violative communications by Defendant were not to advise Plaintiff
                              16               that further collection efforts were being terminated, were not to notify
                              17               Plaintiff that Defendants may invoke specified remedies which are
                              18               ordinarily invoked by Defendants and were not to notify Plaintiff that
                              19               Defendants intended to invoke a specific remedy.
                              20                                         COUNT II
                              21                         VIOLATION OF § 1692D OF THE FDCPA
                              22 36. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              23       as though fully stated herein.
                              24 37. A debt collector violates § 1692d of the FDCPA when it engages in any conduct
                              25       the natural consequence of which is to harass, oppress, or abuse any person in
                              26       connection with the collection of a debt.
                              27 38. Defendant violated § 1692d when it among other qualifying actions and
                              28       omissions, willfully and without justification, engaged Plaintiff in conduct where

                                   COMPLAINT FOR DAMAGES                                               Page 7 of 9
                                   Case 2:21-cv-05748-VAP-JC Document 1 Filed 07/15/21 Page 8 of 9 Page ID #:8




                               1       the natural consequence of which was to cause harassment, oppression and abuse
                               2       to Plaintiff.
                               3                                          COUNT III
                               4                       VIOLATION OF § 1788.17 OF THE RFDCPA
                               5 39. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                               6       as though fully stated herein.
                               7 40. A defendant violates § 1788.17 of the RFDCPA when it fails to comply with
                               8       the provisions of 15 U.S.C. § 1692b to 1692j, inclusive.
                               9 41. Defendants violated § 1788.17 of the RFDCPA when they willfully engaged in
                              10       conduct, the natural consequence of which the violation of 15 U.S.C. § 1692c
                              11       and § 1692d.
THE CARDOZA LAW CORPORATION




                              12                                   PRAYER FOR RELIEF
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              13 WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:
                              14            a) Award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) (FDCPA)
                              15                and pursuant to Cal. Civ. Code § 1788.30 (RFDCPA), against Defendant
                              16                and for Plaintiff, and,
                              17            b) Award of statutory damages in the amount of $1000.00 pursuant to 15
                              18                U.S.C. § 1692k(a)(1) (FDCPA) against Defendant and for Plaintiff, and,
                              19            c) Award of statutory damages in the amount of $1000.00 pursuant to Cal.
                              20                Civ. Code § 1788.30 (RFDCPA) against Defendant and for Plaintiff, and,
                              21            d) Award of costs of litigation and reasonable attorney’s fees pursuant to 15
                              22                U.S.C. § 1692k(a)(1) (FDCPA) and pursuant to Cal. Civ. Code § 1788.30
                              23                (RFDCPA), against Defendant and for Plaintiff, and,
                              24            e) Award to Plaintiff of such other and further relief as may be just and
                              25                proper.
                              26 ///
                              27 ///
                              28 ///

                                   COMPLAINT FOR DAMAGES                                            Page 8 of 9
                                   Case 2:21-cv-05748-VAP-JC Document 1 Filed 07/15/21 Page 9 of 9 Page ID #:9




                               1                            TRIAL BY JURY IS DEMANDED.
                               2 42. Pursuant to the seventh amendment to the Constitution of the United States of
                               3       America, Plaintiff is entitled to, and demands, a trial by jury.
                               4
                               5                                          THE CARDOZA LAW CORPORATION
                               6 DATED: July 15, 2021                     BY: /S/ MICHAEL F. CARDOZA
                               7                                          MICHAEL F. CARDOZA, ESQ.
                                                                          LAUREN B. VEGGIAN, ESQ.
                               8                                          ATTORNEYS FOR PLAINTIFF,
                               9                                          ANDREW BYRNE

                              10
                              11
THE CARDOZA LAW CORPORATION




                              12
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28

                                   COMPLAINT FOR DAMAGES                                             Page 9 of 9
